Citation Nr: 1118861	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-29 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected right hip disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right hip and/or right knee disability.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to a disability rating in excess of 10 percent for a cervical spine disability.

5.  Entitlement to a disability rating in excess of 10 percent for a right hip disability.

6.  Entitlement to an effective date earlier than June 21, 2005, for the grant of service connection for migraine headaches. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from June 1986 to September 1990 and from July 1998 to August 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2005 and September 2008 rating decisions and a July 2007 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The issues of entitlement to service connection for a right knee disability, a left knee disability, and bilateral hearing loss disability; of entitlement to increased disability ratings for cervical spine and right hip disabilities; and of entitlement to an earlier effective date for the grant of service connection for migraine headaches are addressed in the REMAND following the order section of this decision.


FINDINGS OF FACT

1.  The combined rating for the Veteran's service-connected disabilities is 80 percent.

2.  The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of her service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the effective-date element of her claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.  

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
    
A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Analysis

Service connection is in effect for the following disabilities: residuals of a hysterectomy with bilateral oophorectomy, rated as 50 percent disabling; migraine headaches, rated as 30 percent disabling; radiculopathy of the left arm and hand, rated as 20 percent disabling; a cervical spine disability, rated as 10 percent disabling; a right hip scar, rated as 10 percent disabling; left lower extremity lymphodema, rated as 10 percent disabling; right lower extremity lymphodema, rated as 10 percent disabling; and a right hip disability, rated as noncompensable.  The Veteran's combined rating for all her service-connected disabilities, to include the bilateral factor, is 80 percent.  In addition, the Veteran has a single disability rated at 40 percent or greater.  Accordingly, the Veteran meets the minimum schedular criteria for the assignment of a TDIU.

The Veteran has reported that she last worked fulltime as a housekeeper in November 2001 and that she left that job as a result of her service-connected disabilities.  The Veteran reported that she has a college education.  However, she has reported that she is unable to perform any task requiring her to bend her neck without it resulting pain, numbness, swelling, and headaches.  She reported that this included work at computers and sewing machines, in addition to other manual labor.  She also reported that she cannot sit or stand for long periods.  The Veteran reported that she cannot even perform office work, as she did while in the Naval Reserves.     

The Veteran's last employer reported that she was terminated from her position as a housekeeper because she was unable to maintain her duties as a result of head, neck, back, and arm pain. 

Of record is a May 2005 statement from the Veteran's private treating physician in New Zealand.  In her letter, Dr. L.A. reported that when the Veteran is required to perform repetitive motions, such as long periods of computer work, or stand or sit for prolonged periods, her physical disabilities are greatly exacerbated.  Dr. L.A. also stated that this would significantly limit the Veteran's employment options.  

In August 2008, the Veteran was afforded a VA general medical examination.  At that time, the examiner reported that the Veteran's migraine headaches were of moderate severity and resulted in a moderate degree of functional impairment and resulted in a moderate limitation in her ability to obtain and/or retain employment.  The examiner also noted that the Veteran's cervical spine disability with ongoing chronic pain syndrome resulted in a moderate to marked degree of functional impairment and resulted in a marked limitation in her ability to obtain and/or maintain employment.  Finally, the VA examiner reported that the Veteran's right hip disability resulted in a mild to moderate degree of functional limitation and resulted in a moderate limitation in the her ability to obtain and/or maintain employment.  

Also of record is a December 2008 examination report from a private physician.  At that time, the Veteran reported that her disabilities impacted her ability to undertake tasks requiring her to sit at a desk, use a keyboard, or write for more than 30 minutes at a time.  The Veteran reported to the doctor that her occupational experience included mainly office-based work.  The examining physician reported that the repertoire of limitations in the Veteran's physical capacity clearly impacted the Veteran's ability to undertake work requiring anything other than short periods at a desk.  He reported that the physical limitations described by the Veteran were all quite consistent with the pathology of her various disabilities.  Dr. P.P. also reported that based on the Veteran's described work history, it was extremely doubtful that the Veteran would be "rehabilitatable" to returning to her work unimpaired.

Of record is an April 2008 statement from Mr. M.A., who served with the Veteran during her Naval Reserve duty.  He reported that the Veteran's work at the Embassy in New Zealand required extensive desk, computer, and phone work which took an obvious physical toll on the Veteran.  He also reported that he was aware that the Naval Reserve medical authorities waived the Veteran from having to participate in parts of the annual Navy Physical Readiness Test, which all service-members were required to complete.  He reported that the Veteran told him that she planned on retiring as a result of her physical disability, just prior to becoming eligible for promotion to Captain.  He also reported that the Veteran confided in him that sitting or standing in any position for long periods of time was unbearable for her and that computer work caused her to experience pain and numbness in her neck and shoulders.   

The Board has considered all of the evidence pertaining to the severity of the service-connected disabilities and their affect on the Veteran's employment opportunities.  In light of the Veteran's occupational background, the nature and severity of her service-connected disabilities and the medical opinions addressing the impact of the service-connected disabilities on her ability to work, the Board finds that the Veteran's service-connected disabilities alone are enough to render her unable to obtain and maintain any form of substantially gainful employment.  In so concluding, the Board notes in particular the evidence indicating that the Veteran is only able to work at a desk for short periods.  Thus, entitlement to a TDIU is warranted. 






ORDER

Entitlement to a TDIU is granted, subject to the criteria governing the award of monetary benefits.

REMAND

As a preliminary matter, the Board notes that the Veteran submitted a statement in September 2007 that the Board has found to be a timely notice of disagreement with effective date assigned for the grant of service connection for migraine headaches in the July 2007 DRO decision.  There is no record that the originating agency has provided the Veteran with a Statement of the Case in response to this notice of disagreement.  Because the notice of disagreement placed this issue in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In a statement received in September 2009, the Veteran's representative indicated that the Veteran would consider dropping her appeal if she were granted a schedular 100 percent disability rating or, in the alternative, if she were granted entitlement to TDIU.  The Board notes that in the above decision, entitlement to TDIU has been granted.  As the September 2009 statement is not sufficient to constitute a withdrawal of the remaining issues on appeal, the Board finds that the Veteran should be contacted and asked whether the grant of entitlement to a TDIU satisfies her appeal and if she would like to withdraw any or all of the remaining issues on appeal.

If the Veteran would like to continue with her appeal of the remaining issues, the Board notes that the Veteran has claimed that both her right and left knee disabilities are a result of her service-connected right hip disability.  The Veteran has also asserted that her right knee disability has caused her to overcompensate and injure the left knee.  

Service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present right and left knee disabilities, to include whether they were caused or chronically worsened by any of the Veteran's service-connected disabilities. 

Additionally, the Board notes that the Veteran has reported significant noise exposure while on active duty because she was exposed to naval aircraft noise, etc.  The Veteran was afforded an audiological evaluation in December 2004.  At that time, the Veteran was not found to have hearing loss for VA purposes.  However, the Veteran has reported that her audiological evaluation was insufficient.  She reported that the test was conducted by someone who did not seem familiar with the equipment, that the room was noisy, and that she was subjected to distractions during the test.

Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present bilateral hearing loss disability, to include whether the Veteran has hearing loss for VA purposes. 

The Board notes that the Veteran was last afforded a VA examination of her cervical spine and right hip disabilities in August 2008.  It appears from the record that the Veteran has begun to receive both chiropractic and acupuncture treatment for these disabilities since that time.  Therefore, the Board finds that the Veteran should be afforded a VA examination to accurately determine the current level of severity of all impairment resulting from her service-connected cervical spine and right hip disability.

Additionally, current treatment records should be obtained before a decision is rendered with regard to these issues.

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010).

Accordingly, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

1. The RO or the AMC should provide the Veteran and her representative with a Statement of the Case on the issue of entitlement to an effective date earlier than June 21, 2005, for the grant of service connection for migraine headaches.  It should also inform the Veteran of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

2. The RO or the AMC should contact the Veteran and explain that entitlement to TDIU has been granted and determine whether the Veteran would like to continue with the remaining issues on appeal or withdraw any or all of them from appellate consideration.  All attempts to contact the Veteran should be recorded in the claims files.  

If the Veteran wishes to continue her pursuit of any or all of the issues remaining on appeal, the RO or the AMC should conduct the development indicated below that is relevant to the issue or issues remaining on appeal.

3. The RO or the AMC should provide the Veteran and her representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice that addresses service connection on a secondary basis, see 38 C.F.R. § 3.310 (2006).

4. The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran.  If it is unable to obtain any such evidence, it should so inform the Veteran and her representative and request them to submit the outstanding evidence.

5. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present right and left knee disabilities.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present right knee disability as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service or was caused or chronically worsened by the Veteran's service-connected right hip disability.

The examiner should also provide an opinion with respect to any currently present left knee disability as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service or was caused or chronically worsened by the Veteran's service-connected right hip disability or any currently present right knee disability.

The supporting rationale for all opinions expressed must be provided.

6. The Veteran should also be afforded a VA audiology evaluation by an examiner with sufficient expertise to determine the nature and etiology of any currently present bilateral hearing loss disability.  The claims files must be made available to and reviewed by the examiner.

Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to the hearing impairment in each ear as to whether there is a 50 percent or better probability that the disorder is etiologically related to reported noise exposure in service.  

The opinion should be provided even if the current examination does not establish the presence of hearing loss disability for VA compensation purpose. 

The supporting rationale for all opinions expressed must be provided.

7. The Veteran should be afforded a VA examination(s) by an examiner(s) with sufficient expertise to determine the current level of all impairment resulting from the Veteran's service-connected cervical spine and right hip disabilities.  The claims files must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).

8. The RO or the AMC should undertake any other development it determines to be warranted.

9. Then, the RO or the AMC should readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  


							(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


